     Dated: 2/11/2019



                      THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE

   IN RE:                                              }       Case No 3:14-bk-06663
   JUDY ANN CHOCKLEY                                   }
   160 WADE HERROD ROAD                                }       Chapter 13
   SMYRNA, TN 37167                                    }
   SSN: xxx-xx-3762                                    }       Judge Randal S. Mashburn
   Debtor                                              }

    EXPEDITED AGREED ORDER GRANTING DEBTOR S EXPEDITED MOTION
      TO MODIFY PLAN TO UTILIZE INSURANCE PROCEEDS TO PAY OFF

    PURCHASE A REPLACEMENT VEHICLE FREE AND CLEAR OF ANY LIENS


          This matter came before the Court on February 6, 2019, on                Expedited

   Motion to Modify Plan to Utilize Insurance Proceeds

   Bankruptcy and Utilize Remainder to Purchase a Vehicle Free and Clear of Any Liens. As

   evidenced by the signatures below, it is hereby AGREED and ORDERED as follows:

      1. The Debtor shall be permitted to modify her plan to utilize insurance proceeds in

          the amount of $9,844.85, as a result of a total loss to the Debtor   2014 Chrysler

          200.

      2. The Debtor shall be permitted to modify her Chapter 13 plan to utilize the

          insurance proceeds to pay off the base balance of her Chapter 13 Plan.

      3. The Debtor shall be permitted to utilize the remainder of the insurance proceeds

          to purchase a replacement vehicle free and clear of any liens.

      4. Upon entry of this order, the lienholder, Insolve Auto Funding, LLC, C/O Capital

          Recovery Group, LLC, shall provide guarantee of title on the 2014 Chrysler 200

          to the insurance company, State Farm Insurance, in the amount of $2,628.01.




Case 3:14-bk-06663     Doc 61     Filed 02/11/19 Entered 02/11/19 12:07:42            Desc Main
                                  Document     Page 1 of 4
      5. Upon entry of this order, Insolve Auto Funding, LLC, C/O Capital Recovery

          Group, LLC, shall release their lien on the 2014 Chrysler 200.

      6. Upon entry of this order, State Farm Insurance shall issue three (3) separate

          checks. The first check shall be made payable to the Chapter 13 Trustee in the

          amount of $4,915.75 to be applied to paying off the base balance (pending an

          audit by the Chapter 13 Trustee). From These funds, the Chapter 13 Trustee shall

          pay off the lien of Insolve Auto Funding, LLC C/O Capital Recovery Group, LLC

          in the amount of $2,628.01.

      7. The second check shall be made payable to Flexer Law, PLLC in the amount of

          $350.00 for attorney fees which shall be held in escrow pending Bankruptcy court

          approval.

      8. State Farm shall issue a third check made payable directly to the Debtor for the

          remainder of the insurance proceeds to be utilized solely for a replacement vehicle

          free and clear of any liens.



   IT IS SO ORDERED.

   This order was electronically signed and entered as indicated at the top of the first page.


   APPROVED FOR ENTRY:


   /s/ Daniel T. Castagna
   Daniel T. Castagna, BPR #: 022721
   Flexer Law, PLLC, Attorney for Debtor
   1900 Church Street, Suite 400
   Nashville, TN 37203
   (615) 255-2893
   fax: (615) 242 8849
   cm-ecf@jamesflexerconsumerlaw.com




Case 3:14-bk-06663      Doc 61     Filed 02/11/19 Entered 02/11/19 12:07:42            Desc Main
                                   Document     Page 2 of 4
   ___________________________________
   Henry E. Hildebrand, III
   Chapter 13 Trustee
   P.O. Box 340019
   Nashville, TN 37203-0019
   (615) 244-1101
   fax: (615) 242-3241
   pleadings@ch13nsh.com




Case 3:14-bk-06663   Doc 61   Filed 02/11/19 Entered 02/11/19 12:07:42   Desc Main
                              Document     Page 3 of 4
                                 CERTIFICATE OF SERVICE

                I hereby certify that on February 06, 2019, I furnished a true and correct
         copy of the foregoing to the following parties in interest:

         Henry E. Hildebrand, III                            Electronic
         Chapter 13 Trustee
         P.O. Box 340019
         Nashville, TN 37203-0019

         US TRUSTEE                                          Electronic
         OFFICE OF THE UNITED STATES TRUSTEE
         318 Customs House, 701 Broadway
         Nashville, TN 37203

         JUDY ANN CHOCKLEY                                   U.S. Mail First Class
         160 WADE HERROD ROAD
          SMYRNA, TN 37167

         State Farm Insurance                                U.S. Mail First Class
         Attn: Claim Number 427317G65                        Fax: 855-666-0964
         Po Box 52250
         Phoenix, AZ 85072-2250
         (CORRESPONDENCE AND TITLE)

         Insolve Auto Funding, LLC                           U.S. Mail First Class
         C/O Capital Recovery Group, LLC                     Email: claims@ngic.com
         Po Box 64090
         Tucson, AZ 85728-4090
         (NOTICES ONLY)

         Insolve Auto Funding, LLC                                   U.S. Mail First Class

          C/O Capital Recovery Group, LLC            Email: bknotices@crgofusa.com
          Dept. 3403, Po Box 123403
         Dallas, TX 75312-3403
         (PAYMENTS ONLY)


         6 notices have been served. I have mailed 4 notices, e-mailed 2 notices, and faxed
         1 notice.

                                              _____/s/ Daniel T. Castagna_______
                                              Daniel T. Castagna
                                                                  This Order has been electronically
                                                                  signed. The Judge's signature and
                                                                  Court's seal appear at the top of the
                                                                  first page.
                                                                  United States Bankruptcy Court.

Case 3:14-bk-06663    Doc 61    Filed 02/11/19 Entered 02/11/19 12:07:42                 Desc Main
                                Document     Page 4 of 4
